281 S.W.3d 37 (2005)
In re Gilbert ANDREWS.
No. 08-05-00189-CV.
Court of Appeals of Texas, El Paso.
May 19, 2005.
Carl Pipoly, Pipoly Law Offices, San Antonio, for relator Gilbert Andrews.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for interest party.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Justice.
Relator, Gilbert Andrews, asks this Court to issue a writ of mandamus against the Honorable Jose J. Baca, County Court at Law No. 7 of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig. proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Respondent clearly abused his discretion or that Relators have no other adequate remedy. Accordingly, we deny mandamus relief. See TEX.R.APP.P. 52.8(a).